Citation Nr: 1402756	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-23 930	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for left foot arthritis. 

2.  Entitlement to an initial increased rating in excess of 10 percent for right foot arthritis.

3.  Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   The June 2009 decision granted service connection for the bilateral foot disability and assigned a 10 percent rating effective August 2008.  The February 2010 denied service connection for depressive disorder.

Subsequently, the RO granted separate 10 percent ratings for right and left foot disabilities, effective from August 2008.

Claims for service connection for psychiatric disorders, including depressive disorder, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has recharacterized the issue as styled on the title page.  

Although the issue of entitlement to a total disability rating for individual unemployability (TDIU) was previously adjudicated by the Agency of Original Jurisdiction (AOJ) in February 2010, it has been subsequently raised by the record, which includes an April 2013 VA physician's letter that described the Veteran's declining health and his inability to walk more than a few feet.  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to service, the impairment resulting from the Veteran's left foot arthritis was less than "moderate"; the most recent VA examination report indicates that his disability is now "moderately severe."

2.  Prior to service, the impairment resulting from the Veteran's right foot arthritis was less than "moderate"; the most recent VA examination report indicates that his disability is now "moderately severe."


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating of 20 percent, but no higher, for left foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for an initial increased rating of 20 percent, but no higher, for right foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


II. Analysis

The Veteran seeks initial disability ratings in excess of 10 percent for his service-connected left and right foot arthritis. 

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

The Veteran's left and right foot disabilities are rated under Diagnostic Code 5284 ("Foot injuries, other").  A 10 percent rating is assigned for moderate impairment; a 20 percent rating is assigned for moderately severe impairment; and a 30 percent rating is assigned for severe impairment.  38 C.F.R. §4.71a, Diagnostic Code 5284.

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Facts and Analysis

In a June 2009 rating decision, the RO granted service connection for degenerative joint disease (DJD), bilateral feet based upon a permanent worsening of the Veteran's preexisting disability while in service.  The RO assigned an evaluation of 10 percent effective August 13, 2008.  The RO determined that the Veteran's condition was 0 percent disabling prior to service, and thus did not deduct any pre-service percentage from the rating.  

In an August 2009 notice of disagreement, the Veteran asserted that the rating was too low for both feet.  

In an April 2010 statement of the case, the RO increased the Veteran's disability evaluation by assigning separate ratings (10 percent each) for left foot arthritis and right foot arthritis.  Although the RO found each foot disability to be 20 percent disabling following military discharge, it now assigned a 10 percent rating for each foot disability prior to service, and subtracted the pre-service percentages from the current ratings, resulting in 10 percent ratings for each foot.  

In his June 2010 Appeal, the Veteran argued that his left and right foot disabilities should not have been rated as 10 percent disabling prior to service.  He reasoned that he would not have been allowed to enlist in the Marines if his feet had been 10 percent disabling. 

According to a June 2009 VA foot examination report, the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  The Veteran reported pain, swelling, and stiffness in both feet.  These symptoms were present while standing, walking, and at rest.

In May 2012, the Veteran was afforded a second VA foot examination.  The Veteran reported that his feet had worsened since his last examination in June 2009.  He stated that he wore compression socks due to the swelling in his feet.  He reported that he was recently prescribed custom-made shoes for this condition, and that his podiatrist had recommended surgery on his feet.  

The VA examiner determined that both the left and right foot injuries were "moderately severe."

The Board finds that the Veteran's foot disabilities were not 10 percent disabling prior to service, and with no pre-service deduction, they are each currently 20 percent disabling.  

A 20 percent rating is warranted under Diagnostic Code 5284 ("Foot injuries, other) when the impairment is "moderately severe."  The most recent VA examination report explicitly stated that both foot disabilities were moderately severe.  Further, the earlier (June 2009) examination report findings that the Veteran could not stand for more than a few minutes or walk more than a few yards, with symptoms of pain, swelling, and stiffness whether walking, standing, or at rest, portray a disability picture that the Board finds to be moderately severe.             

In June 2009, the RO initially determined that the Veteran's bilateral foot disability was 0 percent disabling prior to service.  In April 2010, the RO revised, without explanation, its earlier decision and found each foot disability to be 10 percent disabling prior to service (moderate), based upon evidence of a failed entrance physical, entry with recommended profile, and chronic painful feet.     

Despite initially failing an entrance physical examination, the Veteran ultimately passed and was found to have no disqualifying defects in his February 1974 entrance examination.  Neither his entrance examination report nor his report of medical history referenced chronic pain in his feet (although they did note his prior foot surgeries).  The diagnosis of "ankylosis, subtalar joint, bilateral, surgically due to valgus heel deformities congenital" with severe bilateral foot pain was not made until September 1974, after the Veteran had been in service for several months.   

A 10 percent rating is warranted for "moderate" foot injuries.  Given that the Veteran was found to be medically qualified for service in the Marine Corps in February 1974, the impairment of his foot disabilities could not have risen to the level of "moderate" at that time.  The Veteran is credible in testifying that his condition worsened significantly during service, which is confirmed by the findings of the Medical Evaluation Board upon his medical discharge.

The Board has considered other relevant diagnostic codes, which take into account the functioning of the feet, to determine if they would avail the Veteran of a higher disability rating.  The other diagnostic codes are either inapplicable or would not afford the Veteran a higher rating.  See 38 C.F.R. 4.71a, Diagnostic Code 5003 ("Arthritis, degenerative") (maximum schedular rating possible is 20 percent); Diagnostic Code 5278 ("Claw foot (pes cavus), acquired") (the May 2012 VA examiner found no symptoms or effects due to claw foot, which would result in a noncompensable rating); Diagnostic Codes 5276-77, 5279-5283 (not applicable).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

As the schedular criteria for any higher rating (30 percent  for a finding of a severe condition under the applicable rating code) were not met at any point during the course of the appeal, staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Separate 20 percent ratings for left foot and right foot arthritis are warranted from the date of the claim; the preponderance of the evidence is against a rating in excess of 20 percent for either foot; there is no doubt to be resolved; and ratings higher than 20 percent are not warranted at any point during the appeal period.     

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Such is not demonstrated by the evidence.  

The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported symptoms of swelling, stiffness, and pain when walking, standing, and at rest.  Diagnostic Code 5003 (degenerative arthritis) specifically contemplates evidence of painful motion, including occasional exacerbations that are incapacitating.  Diagnostic Code 5284 (other foot injuries) implicitly addresses swelling, stiffness, and pain in its broad rating categories of "moderate," "moderately severe," and "severe" impairment.  The evidence does not demonstrate that the Veteran experiences any symptomatology not already addressed in the Rating Schedule.  

The assigned schedular rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial increased rating of 20 percent for left foot arthritis is granted. 

An initial increased rating of 20 percent for right foot arthritis is granted. 


REMAND

In a May 2011 statement, the Veteran quoted from March 2011 and April 2011 VA treatment notes in which he had been diagnosed with posttraumatic stress disorder (PTSD).  These quoted treatment notes are not located in the Veteran's paper claim file or virtual file and must be obtained.  The RO must also obtain any outstanding VA treatment records, including those from the Columbia VA Medical Center.  

The Veteran has asserted that he was subjected to physical and mental abuse while in service.  VA treatment records reflect that he is currently being treated for a psychiatric disorder, with diagnoses of major depressive disorder, anxiety disorder, PTSD, alcohol dependence, and personality disorder.  In a January 2013 letter, a VA staff physician stated that the Veteran had significant depression and anxiety. 

A June 2008 Psychiatric Review Technique from the Social Security Administration (SSA) diagnosed the Veteran with depression, adjustment disorder with disturbances of mood and conduct, personality disorder, and anniversary reaction.  

The Veteran has contended that his current psychiatric disorder, whatever it may be, is related to service.  In a December 2012 letter, a licensed social worker from the Truman Memorial Veterans' Hospital opined that it was at least as likely as not that the Veteran's psychiatric symptoms were related to incidents that occurred in service.  

A VA examination is required to ascertain whether any currently diagnosed psychiatric disorder is related to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant outstanding VA treatment records, to include, but not limited to, those from the Columbia VA Medical Center.  

The RO MUST obtain the VA treatment notes from March 2011 and April 2011.  If these records are impossible to obtain, issue a formal finding of unavailability.    

2.  Then, schedule the Veteran for a VA mental disorders examination with an appropriate professional. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.





The examiner is to: 

a) Identify any psychiatric diagnosis, to include depressive disorder, present.  If no psychiatric disorder is present, the examiner must so state. 

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) related to service or any event of service. 

c) The examiner must assume that the Veteran is credible in reporting his physical and mental abuse in service. 

d) If the examiner cannot distinguish between the service-related and non-service-related causes of any diagnosed psychiatric disorder, the examiner must so state. 

A complete explanation must be provided for all opinions expressed.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


